Grey, V. C.
It will be observed that the defendant Landis, who is the complainant in the cross-bill, admits all of the allegations set forth in the original bill of complaint. He sets up, by his cross-bill, his claim to an equitable right to share in the security of the mortgage which is being foreclosed. This equity he alleges he has because his loans and those of the association or Syndicate Ho. 3, made or to be made, formed the whole consideration of the bond which the mortgage was given to secure. That Mr. Landis did make the loans, and that he made them to the Sea Isle City Hotel Company, and that they amounted to the sums before named, and were made at dates mentioned, is not disputed. The sole question in dispute between the parties arises from the assertion on the part of Mr. Landis of his right to share in the security of this mortgage, and its denial on the part of Mr. Boney, the complainant in the original bill.
The burden is, therefore, upon Mr. Landis affirmatively to establish his right by the proofs. There is no evidence in writing which expresses any contract or agreement on the part even of the Sea Isle City Hotel Company, that Mr. Landis should share in the benefits of the security of this specific mortgage. The only writing which indicates in any way that Mr. Landis was to be secured at all consists of three receipts given to him at the time when he made the loan, which are in these words:
“Office of Sea Isle City Hotel Company, \ “116 North Third Street, Philadelphia, July 3, 1888. J
“Received of Mr. Charles K. Landis, $1,536.87, being part of the amount for stock subscribed to the Sea Isle City Hotel Company, to be secured by mortgage upon same terms as Third Syndicate.
“S. W. Goodman,
“ Secretary.”
*696“Office of Sea Isle City Hotel Company,
“402 Locust Street, Philadelphia, July 31, 1888. j
“Received of Charles K. Landis, §1,505.41, being part of amount for stock subscription to the Sea Isle City Hotel Company, to be secured by mortgage «pon same terms as Third Syndicate.
“§1,505.41. S. W. Goodman,

“Secretary.”

“ Philadelphia, August 27, 1888.
“Received of Mr. Charles K. Landis, the sum of §1,410.30, being part of amount for stock subscribed to the Sea Isle City Company, to be secured by mortgage upon same terms as Third Syndicate.
“ S. W. Goodman,

“Secretary.”

Interpreting these receipts by the words used, they indicate that the party receiving the money declares that the payments made were parts of the amount subscribed for stock of the Sea Isle City Hotel Company, and that the money paid was to be secured by mortgage upon the same terms as were given to the third syndicate. The phrase providing that the amount paid was to be secured upon “ the same terms,” does not state that Mr. Landis should, on his subscription for stock, have the same security as the Syndicate Fo. 3 had for money loaned. The payments would not in such case “be secured by mortgage on the same’ terms,” because Mr. Landis would thereby have not •only the stock for which he- subscribed, but also the security of a mortgage for the repayment of his subscription, while the Syndicate Fo. 3 would have only the mortgage without the stock. Mr. Landis would thus be secured for his payments not on the same,- but on much more favorable terms than the third syndicate. To secure them by mortgage upon the same terms, the declaration must be construed to mean that the terms to each should be the same — that is, that Mr. Landis and Syndicate Fo. 3, for their subscriptions to the stock of the hotel company, would be secured by mortgage to be given, which should equally secure both. Fo particular mortgage is indicated. The mortgage in foreclosure in this suit has been undisputedly shown tq have been given, so far as Syndicate Fo. 3 is concerned, solely to secure moneys loaned, none of which were paid as subscrip*697tions to stock. It is quite evident, therefore, if these receipts are to be deemed to mean what they say, and to point to the giving to Landis a mortgage securing his payments “ upon the same terms” as the third syndicate, then this mortgage given .solely to secure moneys loaned by the third syndicate and not .subscribed for stock is not the one in which Mr. Landis was to share. Mr. Landis, however, does not accept the receipts as •expressing with precision the terms upon which he claims to share in the security of the complainant’s mortgage. ' He testifies that the agreement of loan gave him an assurance of security in the mortgage, and the relation which the payments had to the stock was not that of a subscription, but of an option to receive stock if he chose to exercise it, and that there was no ..specified time when he should exercise it. An examination of the circumstances preceding the giving and acceptance of these receipts will, I think, throw some light upon their intended meaning.
The Sea Isle City Hotel Company was a corporation of the State of New Jersey. In the spring and summer of 1888 it was engaged in the construction of its hotel at Sea Isle City. The hotel company was short of funds. Mr. Landis, before any of the loans were made by him, was a subscriber for shares of the stock of the hotel company. In May, 1888, as appears by the deposition of the secretary of the company,- thé secretary was instructed to communicate with Mr. Landis as to his promise to subscribe for two hundred'additional shares of stock. In the-minutes the entry appeared' in these words, under date- of the meeting of May 7th, 1888 :
“ The secretary was instructed to communicate with Mr. Landis as to the promise made by him to subscribe to two hundred additional shares of stock.”
The secretary testifies that he acted in accordance with the instructions of the minute, and that it was some time after this that the loans were made on which the receipts were given to Mr. Landis. The first loan was- made by Mr. Landis ón July 3d, 1888. The memorandum in the minutes and the testimony of the secretary certainly justified the inference that in May, *6981888, the hotel company understood that Mr. Landis had promised to subscribe for two hundred additional shares of its stock,, and that it had notified Mr. Landis of this understanding. Mr. Landis, when examined in this case after this testimony was before the court, gave neither denial of such a promise nor of the notice from the secretary, though he testified as to both the secretary’s statements and the minutes upon other points.
I think I am bound to believe that, in .May, 1888, Mr. Landis knew that the hotel company understood that he had promised to subscribe for two hundred additional shares of its stock. Shortly after this notice, to carry into effect his promise to subscribe, Mr. Landis, in July and August, 1888, paid these moneys, and accepted without protest these separate receipts, each of which stated that he had made partial payments for stock subscribed to the hotel company. Nothing on the face of these receipts indicates an option and nothing is proven, except by the testimony of Mr. Landis, as to any mention of an option, and by him only in the most general terms, without statement of the time when, place where, or person with whom he agreed for an option.
The secretary, Mr. Goodman, swears that as he understood it at the time the receipts were given, the words “ being part of amount for stock subscribed” &c. accurately stated the fact. Mr. Landis has himself, so late as December, 1892, indicated the same view of the contract on which he advanced these moneys. In his letter to the hotel company of that date, he states that he paid the money “ under conditions mentioned in-the receipts for the same as a subscription to certain stock ” of the hotel company. He thus, four years after the event, joins Mr. Goodman in asserting the accuracy of the definition of the nature of the payments as stated in the receipts. These three separate written memoranda made at the time the moneys were paid, the statements of the witness who drew two and signed all of them, and the letter of the man who paid the money and without objection accepted all three of the receipts, all agree that the receipts were given for part of the subscription to stock. On the other side is indefinite and unsupported testimony given *699nine years after the transactions happened, vitally changing the expressed declaration from a payment of subscription to an agreement for an option to subscribe. I think the weight of the testimony shows that the receipts, when taken, meant what they expressed, and that Mr. Landis paid these moneys as part of subscription for hotel stock, on the understanding that he waste be secured by mortgage upon the same terms as the third syndicate.
The counsel for the defendant, on the assumption that the evidence establishes the fact that the payments were loans with an option to subscribe for stock, cites the cases of Totten v. Tisen, 54 Ga. 139, and Burt v. Rattle, 31 Ohio St. 116, as authority that a corporation may borrow money and guarantee its payment, with an option to the lender to become a stockholder. In both these cases the transactions passed upon depended upon the construction of statutes peculiar to those states, so that the decisions are of little value in the case under consideration. In each case, however, the court held that the transaction between the corporation and the other party was a loan and not a subscription te stock, while in the case in hand the proven payment was made on account of a subscription to stock, with a provision that the payment should be secured by mortgage.
There has been no showing of any authority in the hotel company to issue even preferred stock, with the statutory privileges allowed by our Corporation act, and, of course, no authority can be claimed for the proposition that a payment on account of the capital stock of a corporation can be secured by the mortgage of its property to the subscriber. By such a method all subscriptions to capital stock might be secured and the creditor of the corporation who can, under ordinary circumstances, look only te the capital stock, would be deprived of all remedy. No evidence has been submitted to show under what statute of New Jersey the hotel company was incorporated, but no statute justifies such an inequitable procedure.
It is clearly such a diversion of the capital of the corporation as is in derogation of the rights of the creditors of the corporation of which the third syndicate was one. See principles laid *700down in Wilkinson v. Bauerle, 14 Stew. Eq. 644. This illegal course is, by the weight of the evidence, shown to have been taken, and the affirmative'relief sought by the cross-bill should, on this ground, be refused.
If there were any doubt of the illegality of the transaction sought to be enforced, I cannot find that Mr. Landis has so carried the burden of proof of his case that his right to share in the complainant’s mortgage has been established. He nowhere, e'ven in his1 own testimony, shows that the hotel company agreed that he should share in this particular mortgage. That is left to be inferred from the fact that the receipts stated that his payments were to be secured by mortgage on the same terms, as the third syndicate, and, as this mortgage was given to third syndicate, it is insisted that this security must .be that intended/ . No action to hind the hotel company is shown, save.by the receipts, and, as it- is claimed,, by conversations between Mr. Landis and “ some of. the stockholders of the hotel,” who came to him and explained its financial embarrassments. “I was informed,” he says, ,
7 that there was a committee appointed of five, and that, the other people would take just exactly ihe same as myself. I don’t know how the committee was appointed, whether it was from the third syndicate exactly or from the hotel company, but I told them I would be willing to advance enough to lay .the floor and do the plumbing, as my share, with the understanding . that the other parties would take care of the furnishings, and I would take a receipt which-would explain'the matter and secure me in the way of a loan. I was told that this committee consisted ’of George H. Becker, Michael J. Kelly, Mr. Boney, Mr. Class and Mr. Foederer, making some five people.” • ■■
Mr, Landis further;testifies that.he had conversations with Mr. Boney touching the matter of the security to be. given, but ■he was unable to name any time of place; when or where any such conversations occurred. • He testifies he could not recall particularly' what the conversations were, save- that he had asked Mr. Boney what he thought the security would be, and Mr; Boney said it.would be ample, and said it would be the-same as the other.. 'He did not designate them by name, but that was understood, by Boney, and himself. The witness was unable to *701identify this conversation, or to relate it to any particular occasion. The nearest that I can find from the testimony of Mr. Landis that he.defines his claim, is his statement—
“ When I loaned that money, Mr. Boney and every one of these men gave me a great deal of encouragement to loan it, and I was to be thoroughly well Secured the same as the third syndicate.”
On the other hand, Mr. Boney, in his testimony, denies that he had any such conversations with Mr. Landis, and denies that he ever had any information that Mr. Landis claimed to have any interest or right to participate in the security of the mortgage. No proof is offered of any corporate action by the board of directors or stockholders of the hotel company. The nearest is the reply of the secretary, made over eight years after the event happened, who, when asked by whom it was likely he was instructed to draw the receipts, answered, “No doubt by its president or members of the board.” The evidence is too uncertain to establish as a fact that the hotel company itself ever arranged to secure Mr. Landis by allowing him to share in the security of the complainant’s mortgage.
But if this is doubtful, there is an entire lack of proof that the third syndicate ever agreed to share their security with Mr. Landis. • It was necessary, in order' that he should have-this benefit, that all three of the parties — Mr. Landis, the hotel company and the'third syndicate — ^should agree. No one or two of them could bind the other. Mr. Landis and the hotel company could not contract that the third syndicate should allow Landis to share in the mortgage security, unless the syndicate joined in the contract, and this assent of the third syndicate must have been a part of the original agreement on which Landis parted with his money, for a consent by the third syndicate that Landis should share in the mortgage given after both had made their payments, would have been a mere naked promise to confer a benefit not capable of enfprcement.
There is no evidence, even of Mr. Landis himself, which proves that the third syndicate agreed to allow him to have the benefit of their security, and thus subject itself to the'risk that *702the mortgaged premises might not be sufficient to pay its own. •claim, and to the acceptance of a compulsory pro rata dividend, with Mr. Landis, of the insufficient proceeds. The latter testifies that he conversed with individuals and with a committee, ■but he does not show that either had, or claimed to have, authority from the third syndicate to agree that he should share in this mortgage, nor, as I understand his testimony, does he declare that the third syndicate ever did so agree. While on the stand, •under cross-examination, Mr. Landis was quite restive when it was sought to induce him to define the times and places when lie had the conversations upon which he bases his claim, and at one point his counsel interrupted to say:
“The witness don’t state that he had any particular conversation with anybody in particular which induced him to give the money which he did on the receipts. There were operations conducted by a number of gentlemen, and tfliere were conversations with all of them.”
This exposition of the testimony of this witness is a fair summary of the evidence which he gave. The obligation sought to be imposed upon the holders of the complainant’s mortgage is •not defined to have arisen upon any agreement entered into by •the owners of the mortgage, or by persons shown to have been .at the time authorized to act for those interested, but general ■conversations on the general subject, held at various unnamed times and places, with various persons, some of whom held, at .some undefined time, offices in the corporation interested, are .appealed to for the purpose of establishing a right to share in this particular security. The conversations related, even if unexplained, do not support so definite and violent a conclusion. ■So the claim that the mortgage was made for the sum of $35,000, which is in excess of the sum actually advanced by the third .syndicate, in order to secure Mr. Landis, is fully met by the ■proof that it was expected, when the mortgage was drawn, that the third syndicate would advance the whole amount, and the ■cessation of its payments, when it had advanced $19,200, is also 'explained by the fact that, at that stage of the payments, the -doubts as to the priority of the mortgage over the hostile claims *703•of lienholders alarmed the third syndicate and prevented the making of further advances. Mr. Gorman, who directed the drawing of the mortgage, and Mr. Kohn, who had been a •member of the association, or Syndicate No. 3, almost from its ■origin, are explicit in their testimony that the mortgage was made to secure the third syndicate only, and that Mr. Landis’ loans were not to be secured by it. Mr. Gorman explains that •the mortgage was made to Messrs. Becker and O’Neil and not •direct to the third syndicate, because of the embarrassments threatened by the claims of the lienholders which have since been settled. It was given on the demand of Syndicate No. 3.
The issue presented by the cross-bill is whether the consideration of the bond which this mortgage was given to secure, was, in part, Mr. Landis’ advances. He does not set up any equity •claiming a right to share in the mortgage, because he was induced to loan his money, in that expectation, with the knowledge of the parties interested in the mortgage. He asserts by his cross-bill that this mortgage was made to secure him and others, ■and that they now refuse him his rights. Mr. Landis, as above shown, has not only failed to sustain the issue made by his ■cross-bill, but he has not succeeded in presenting such a case as ■satisfies me that the association or third syndicate knew of the general assurances given to Mr. Landis, and with such knowledge permitted him to make the advancements, relying on the .security promised by the hotel company’s receipts, without warning him that he could not have it. Such knowledge, to establish an equity in favor of Mr. Landis, must have been brought home to the association before or at the time Mr. Landis acted, for if the latter, without knowledge of the association, relying on the assurance of the hotel company’s officers, paid out his money, and these facts afterwards came to the knowledge of the association, they would, as above stated, create no equity in favor of Mr. Landis. The essence of such an equity is that the party to be charged knew of the reliance of the party wronged at or before the time when the payment was made or the position changed, .and so then knowing gave no denial of the right to rely. It is in such a case that the trite maxim applies — “Having been *704silent when they should have spoken, they may not now speak when they should be silent.” The “ when ” and the “ now ” are the potent factors in the maxim.
But nowhere in the testimony is there any proof of such knowledge on the part of the third syndicate at the time Mr. Landis acted, and its standing by, permitting him without warning to act in reliance on sharing in the association’s security. Some years after the mortgage had been made, an application was made by Mr. Gorman to the association (No. 3) that Mr. Landis be permitted to participate in the mortgage.
Mr. Holm testifies—
“The answer of the association was that when we made the loan to the hotel company there was no such question asked, and why should we at a later date allow anyone else to participate in that mortgage which we .received for due consideration?”
He further says the mortgage was given on the demand of his association (No. 3), and that the association’s attorney had it in his custody, and the association several times assigned it and used it as its own property. ■ •
Mr. Gorman, in his testimony, when asked, “When did you first know Mr. Landis’ claim to be entitled to. participate in that mortgáge?” answered, “'It was some time after the preparation of the mortgage and its recording, my best recollection would be; maybe it was a year or two afterward.”
Mr. Gorman further states that the purpose of the bond and mortgage was “ to secure $35,000’ which the No. 3 had agreed to-loan to the hotel company.”
Mr. Boney states that, up to the time of the filing of the cross-bill in this suit, which wras in 1896, he had no information that Mr. Landis claimed any interest in, or right to participate in,, the mortgage. In view of the merely suggestive character of the evidence submitted by Mr. Landis, and explicit denials of any knowledge of his claim by the third syndicate by the testimony of those who acted for it, I must hold that he has not shown any equitable claim to share in the complainant’s mortgage.
I will advise a decree that the complainant in the, original bill is entitled to the relief prayed for, and that the cross-bill should be dismissed, with costs.